Citation Nr: 1330676	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for left tibia/left knee osteochondroma.


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in San Diego, California, currently has jurisdiction of the claim.  

The case was previously before the Board in February 2012 at which time there were two issues noted; a claim of service connection for cancer surgery and a claim to reopen service connection for left tibia/left knee osteochondroma.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  On his March 2008 notice of disagreement, the Veteran clarified that claim was for service connection for exacerbation of his left knee, to include the removal of cancerous tumors after his discharge from service.  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

In March 2009, the Veteran's representative notified the Veteran and the RO of its withdrawal of representation.  The Veteran is currently proceeding with his claim pro se.

In September 2011, the Veteran failed to appear for a scheduled hearing before the Board.  The Veterans Law Judge who had been scheduled to hear the Veteran's appeal determined that he submitted good cause for his failure to appear.  As a result, the Board remanded the case in February 2012 to schedule the Veteran a hearing.  A subsequent hearing was scheduled in June 2013; there has been substantial compliance with the mandate of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran, however, failed to appear for the June 2013 hearing; he has not submitted good cause for his failure to appear nor has he requested to reschedule the hearing.  Therefore, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The reopened claim of entitlement to service connection for left tibia/left knee osteochondroma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1982 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left tibia/left knee osteochondroma; the Veteran did not appeal and the decision became final. 

2.  Evidence received since March 1982 is new and material as it addresses an unestablished fact necessary to substantiate the claim and it raises the reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 1982 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the previously denied claim for entitlement to service connection for left tibia/left knee osteochondroma have been met.  38 U.S.C.A. § 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary. 

II.  Legal Criteria

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" means evidence not previously submitted to agency decision makers and "material" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Factual Background

The Veteran seeks to reopen his claim for entitlement to service connection for left tibia/left knee osteochondroma.  

A March 1982 rating decision denied the Veteran's claim for entitlement to service connection for left tibia/left knee osteochondroma because his disability was determined to have preexisted service and was not aggravated by service.  The Veteran did not appeal the March 1982 rating decision.  

At the time of the March 1982 denial, the evidence of record consisted of the Veteran's service treatment records (STRs) which include the April 1980 report of an enlistment examination during which clinical evaluation of the Veteran's lower extremities was "abnormal."  A partially illegible notation indicates an abnormality of some kind of the lateral left leg.  The accompanying April 1980 Report of Medical History included the examiner's notation of a 1974 fracture of the right metatarsal bone and right knuckle, without sequelae.  The examiner noted that the Veteran "[d]enies all else."  There was no comment or elaboration made related to the left leg.  Subsequent entries in the STRs show complaints of left knee pain that led to the finding of an osteochondroma of the left tibia which was found to have preexisted military service; the report of a January 1982 VA examination report which included a diagnosis of benign left tibia osteochondroma; and an August 1981 statement from the Veteran asserting that a tumor in his left leg developed and was treated during service.  

In February 1983, the Veteran submitted a subsequent claim for service connection.  In an April 1983 letter, the RO informed him that new and material evidence should be submitted to reopen his claim and absent such evidence as described in the letter, the prior decision would be unchanged.  The Veteran did not respond.  

Evidence added to the record since March 1982 includes additional statements from the Veteran, extensive VA treatment records dating from February 1983 to December 2008, and statements from the Veteran's mother, sister, and brother.  

VA treatment records include February 1983 notes detailing the Veteran's complaints of osteochondroma and his report that he started having left leg pain in 1977 during exercise and that it had continued since he was in the service.  The Veteran underwent resection of osteochondroma, left tibia.

In letters received in March 2008, the Veteran's mother, sister and brother essentially assert that the Veteran did not have any left leg problems before service.   

IV.  Analysis

Upon review of the record, the Board finds that the evidence received since the March 1982 rating decision is new and material.  The Veteran's claim was previously denied because his disability was determined to be a condition preexisting military service that was not aggravated by his service.  

The letters received in March 2008 from the Veteran's mother, sister, and brother, suggesting that the Veteran's osteochondroma of the left tibia did not exist prior to his military service, were not of record at the time of the RO's March 1982 decision.  That evidence, when considered with previous evidence of record, including the contradictory notations at enlistment of whether there was a left leg abnormality noted, addresses an unestablished fact; that is, whether the Veteran had a pre-existing left leg condition.  The claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been submitted to reopen the claim for entitlement to service connection for left tibia/left knee osteochondroma, and the claim is reopened.  The appeal is granted to this extent.


REMAND

Additional development is needed before it can adjudicate the issue on appeal.  As an initial matter, the Veteran's reopened claim for entitlement to service connection for left tibia/left knee osteochondroma has not been adjudicated by the Agency of Original Jurisdiction in the first instance.  Consequently, due process mandates that this matter be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran asserts that his left tibia/left knee osteochondroma did not exist prior to service.  

For purposes of service connection pursuant to 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

On the April 1980 report of an enlistment examination, clinical evaluation of the Veteran's lower extremities was "abnormal."  A partially illegible notation indicates an abnormality of some kind of the lateral left leg.  

In the accompanying April 1980 Report of Medical History, the Veteran denied ever having a tumor, growth, cyst, or cancer, but did report a history of leg cramps, broken bones and bone, joint, or other deformity.  He specifically reported a broken right arm and right leg when he was 14 years old.  The examiner noted a 1974 fracture of the right metatarsal bone and right knuckle, without sequelae.  The examiner noted that the Veteran "[d]enies all else."  There was no comment or elaboration made related to the left leg.  

The Veteran's STRs include numerous complaints of left leg pain.  On June 10, 1980, he complained of left knee pain; the assessment was leg strain.  On June 13, he had the same complaints; assessment was deferred.  Entries dated June 16 and June 17 noted the Veteran's complaint of knee pain for the previous week, with conflicting comments regarding whether there was a history of trauma within that period.  It was noted that there was no history of left knee pain prior to enlistment.  X-ray studies revealed a left tibia osteochondroma.  An August 1980 entry noted the Veteran's request for discharge for various complaints, including left knee pain.  He was noted to have only mild knee pain that was "[u]nknown to [the Veteran] at time of enlistment.  Pain worsened at book camp with running."  A September 1980 notation showed the Veteran had an obvious osteochondroma left tibia which "E[xisted] P[rior] T[o] E[nlistment]."

The report of an undated discharge examination noted normal clinical evaluation of the lower extremities and no pertinent defects were diagnosed.  On a March 1981 Report of Medical History, the Veteran marked both yes and no to the question of having tumor, growth, cyst or cancer.  In the summary, the examiner noted osteochondroma, left tibia, EPTE.   

VA treatment records denote the Veteran's report of increased pain within two months of his discharge from service and the resection of the osteochondroma from his left tibia in February 1983.

The evidence includes an enlistment examination noting an abnormal evaluation of the lower extremities and an illegible description and a related Report of Medical History that was silent for any left leg defect.  There are in-service notations that the osteochondroma existed prior to service but statements from the Veteran and various family members that he had no problems prior to service.  Finally, there are conflicting medical reports on separation:  the discharge examination doesn't note any left leg defects, but the Report of Medical History includes the examiner's notation that the left tibia osteochondroma existed prior to service.  

The record does not contain sufficient competent medical evidence to decide the claim; a medical opinion is necessary.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Then forward the Veteran's claims file to an appropriate VA examiner for the preparation of a medical opinion.  The claims file must be made available to and reviewed by the examiner in conjunction with preparation of the opinion.  The examiner should provide an opinion as to the following:

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's osteochondroma of the left tibia existed prior to his entry onto active duty? 

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting osteochondroma of the left tibia was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's osteochondroma of the left tibia had its onset in service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


